Citation Nr: 9906411	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-13 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a low back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1991 to May 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a May 1998 rating decision, the RO granted a 30 percent 
rating for the veteran's service-connected bronchial asthma, 
effective October 7, 1996, the date the applicable regulation 
was revised.  In his correspondence, received in October 
1998, the veteran indicated that he was satisfied with the 30 
percent evaluation, but wanted to appeal the effective date.  
Therefore, the issue of an increased rating for bronchial 
asthma is no longer before the Board.  Although the 
certification of appeal identifies the issue as entitlement 
to an increased evaluation prior to October 7, 1996, the 
Board finds that the appropriate issue is for an earlier 
effective date.  The RO has not addressed this issue in the 
first instance.  Therefore the issue is referred to the RO 
for appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had an acute and transitory episode of low 
back pain during service, without residuals.

3.  The veteran's current low back disability is not 
etiologically attributable to service.



CONCLUSION OF LAW

The veteran's current low back disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he was 
treated for low back pain from January 5, to January 8, 1993.  
He complained of low back pain of three weeks' duration, but 
denied leg or toe numbness or any history of trauma.  He did 
indicate that he had previously experienced back pain while 
playing football in high school.  X-ray studies showed 
evidence of spina bifida occulta, but were otherwise within 
normal limits.  The January 12, 1993, orthopedic consultation 
examiner concluded that there was no objective evidence of an 
orthopedic impairment or of a disability at the time.  In 
November 1994, the veteran complained of back pains 
associated with shortness of breath and coughing.  He was 
assessed with an asthma attack at that time and there was no 
indication of any low back disability.  His January 1995 
medical board evaluation shows no evidence of a low back 
disability.

An August 1995 VA general medical examination report shows 
that the veteran gave a history of inservice back pain in the 
early spring of 1992 that was unrelated to any incident.  He 
indicated that he was placed on light duty for several weeks 
and had off and on pain during this period of active service 
that did not limit his activity.  He denied any history of a 
back injury since his discharge.  Examination of the 
veteran's low back range of motion indicated some limitation 
of motion.  There was no sciatic notch tenderness and 
straight leg raising was negative in both legs.  He was 
diagnosed with recurrent low back strain.


Analysis

The Board finds that the veteran's claim for service 
connection for a low back disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b)(1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 489 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

A careful review of the  evidence of record indicates that 
the veteran had an acute and transitory episode of low back 
pain in January 1993 during his active duty service, with no 
evidence of subsequent complaints or residual disability at 
the time of his separation.  Thus, the evidence does not 
support a finding of a chronic disorder in service.  
Moreover, the January 1993 orthopedic consultation examiner, 
while finding X-ray evidence of spina bifida occulta, opined 
that there was no objective evidence of an orthopedic 
impairment at the time of the veteran's complaints.  Further, 
there is no evidence of continuity of symptomatology after 
service.  In this respect, although a recurrent low back 
strain was diagnosed and related to service during the August 
1995 VA examination, it is clear that the examiner relied on 
a history of inservice onset related by the veteran.  
Evidence, which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  With respect 
to the inservice X-ray evidence of spina bifida, the veteran 
has not provided any medical evidence or opinion that 
attributes his spina bifida to any incident in service or 
that indicates that it was aggravated by his service. Spina 
bifida is a congenital cleft of the vertebral column with 
hernial protrusion of the meninges.  Godfrey v. Brown, 7 Vet. 
App. 398, 401 (1995).  Congenital and developmental defects 
are not considered disabilities under regulatory criteria 
governing the payment of VA compensation benefits.  38 C.F.R. 
§ 3.303(c).  Accordingly, service connection for a low back 
disability is denied.  The Board finds that this evidence is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


